On September 25, 2002, the defendant was sentenced to the following: Count I: Burglary, a felony: Ten (10) years in the Montana State Prison, with five (5) years suspended; and Count II: Theft, a felony: Ten (10) years in the Montana State Prison, with five (5) years suspended, to ran concurrently with the sentence imposed in Count I.
On May 8, 2003, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Larry Nistler. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to the following: Count I: Ten (10) year commitment to the Department of Corrections, with five (5) years suspended; and Count II: Ten (10) year commitment to the Department of Corrections, with five (5) years suspended, to ran concurrently with the sentence imposed in Count I.
Hon. Ted L. Mizner, District Court Judge